356 F.2d 472
FONTAINEBLEAU HOTEL CORP., Appellant,v.Florence Lustig CROSSMAN, a/k/a Florence Lustig trading and doing business as Florence Lustig, Appellee.
No. 22402.
United States Court of Appeals Fifth Circuit.
February 10, 1966.

Richard P. Kenney, Miami, Fla., Williams, Salomon & Kenney, Miami, Fla., for appellant.
Robert C. Ward, Miami, Fla., for appellee, Ward & Ward, Miami, Fla., of counsel.
Before JONES and BROWN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
It is the opinion of this Court that the judgment of the district court dismissing the proceedings before it was properly entered. That judgment is


2
Affirmed.